Case 2:19-cv-00380-JMS-DLP Document 16 Filed 06/10/20 Page 1 of 4 PageID #: 131




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 RONALD WILLIAMS,                                     )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )       No. 2:19-cv-00380-JMS-DLP
                                                      )
 B. LAMMER,                                           )
                                                      )
                               Respondent.            )

                Order Denying Amended Petition for a Writ of Habeas Corpus
                          and Directing Entry of Final Judgment

        Ronald Williams, a federal inmate at FCI–Terre Haute, petitions for a writ of habeas corpus

 challenging a deprivation of good conduct time related to Incident Report No. 3094699. For the

 reasons explained in this order, the amended petition is denied.

    A. Overview

         Federal inmates seeking to challenge the loss of good time credits in prison disciplinary

 proceedings on due process grounds may petition for a writ of habeas corpus pursuant to 28 U.S.C.

 § 2241. See Smith v. Bezy, 141 F. App’x 479, 481 (7th Cir. 2005). In a prison disciplinary

 proceeding, the due process requirement is satisfied with the issuance of advance written notice of

 the charges, a limited opportunity to present evidence to an impartial decision-maker, a written

 statement articulating the reasons for the disciplinary action and the evidence justifying it, and

 “some evidence in the record” to support the finding of guilt. Superintendent, Mass. Corr. Inst. v.

 Hill, 472 U.S. 445, 454 (1985); Wolff v. McDonnell, 418 U.S. 539, 570-71 (1974); Piggie v. Cotton,

 344 F.3d 674, 677 (7th Cir. 2003); Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).




                                                 1
Case 2:19-cv-00380-JMS-DLP Document 16 Filed 06/10/20 Page 2 of 4 PageID #: 132




     B. The Disciplinary Proceeding

         On March 1, 2018, Intelligence Analyst Steven Cope prepared Incident Report No.

 3094699, charging the petitioner with committing Prohibited Act Code 196—use of mail for an

 illegal purpose. Dkt. 10-3, p. 4. The Incident Report alleged that the petitioner attempted to mail

 several documents to Treasury Secretary Steven T. Mnuchin. Id. One of these documents was

 Internal Revenue Service (IRS) Form 56, Notice Concerning Fiduciary Relationship, purporting

 to appoint Secretary Mnuchin as the petitioner's fiduciary. Id. Intelligence Analyst Cope believed

 this document was part of a common tax scheme to defraud Secretary Mnuchin. Id.

         On March 7, 2018, the petitioner was notified of this charge and informed of his rights.

 Id. at 10. He denied the charge and did not ask to call any witnesses. Id. at 11.

         On March 15, 2018, this matter proceeded to a disciplinary hearing. The petitioner told the

 disciplinary hearing officer, "Yes, I named him my fiduciary. I did nothing wrong." Id. at 1. The

 disciplinary hearing officer considered the petitioner's statement, the Incident Report, and the tax

 form naming Secretary Mnuchin as the petitioner's fiduciary, and found him guilty. Id. The

 petitioner received a deprivation of 131 days of good conduct time. Id. at 4.

         The petitioner claims that the disciplinary hearing officer promised him that if he

 "remain[ed] incident free within a year's time period and show[ed] clear conduct is realized," then

 he "could have ALL forfeited GCT restored." Dkt. 6, p. 4. This alleged promise is not documented

 in the petitioner's disciplinary records.

         The petitioner exhausted his administrative remedies regarding this disciplinary

 proceeding. Dkt. 6-1. He then brought a petition for a writ of habeas corpus pursuant to 28 U.S.C.

 § 2241. Pursuant to the Court's Order to Show Cause, dkt. 4, the petitioner filed an amended

 petition on September 17, 2019. Dkt. 6.



                                                   2
Case 2:19-cv-00380-JMS-DLP Document 16 Filed 06/10/20 Page 3 of 4 PageID #: 133




    C. Analysis

        The petitioner does not challenge the sufficiency of the evidence supporting his

 disciplinary conviction or any aspect of the disciplinary proceeding. Instead, he alleges that his

 "due process rights were violated when Petitioner was deprived of Petitioner's restoration of Good

 Conduct Credits." Dkt. 6, p. 3.

        The due process rights of prisoners facing disciplinary proceedings are set forth in Wolff

 and Hill. These limited procedural guarantees may not be expanded by lower courts. See White v.

 Ind. Parole Bd., 266 F.3d 759, 768 (7th Cir. 2001). The Supreme Court has not established a due

 process right to the restoration of forfeited good conduct time following a period of good behavior.

 Furthermore, the Bureau of Prisons' Inmate Discipline Program prohibits the restoration of

 forfeited good conduct time. See Dkt. 10, pp. 4-5 (citing BOP Program Statement 5270.09, Inmate

 Discipline Program at 12 (July 8, 2011)).

        Even if the disciplinary hearing officer promised the petitioner that his good conduct time

 would be restored after a year without a new incident report—a fact that is not supported by the

 petitioner's disciplinary records—this erroneous statement would not create a due process right to

 the restoration of the petitioner's forfeited good conduct time. Accordingly, the amended petition

 for a writ of habeas corpus is denied.

    D. Conclusion

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles the petitioner to the relief he seeks.




                                                   3
Case 2:19-cv-00380-JMS-DLP Document 16 Filed 06/10/20 Page 4 of 4 PageID #: 134




 Accordingly, the amended petition for a writ of habeas corpus must be denied and the action

 dismissed with prejudice.

        In light of the foregoing, the petitioner's motion for summary judgment, dkt. [11], and

 Motion for Court to Take Judicial Notice dkt. [14] are denied.

        Judgment consistent with this Order shall now issue.

        IT IS SO ORDERED.




            Date: 6/10/2020




 Distribution:

 RONALD WILLIAMS
 05122055
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov




                                                4
